Exhibit 99.2 bluebird bio Provides Updates on HSC Gene Therapy Programs -LentiGlobinTM drug product manufactured with process 2 for two patients in HGB-206 and HGB-207 confirms two-to-threefold increase in vector copy numbers (VCNs) observed in retrospective in vitro analyses of patients’ transduced cells – -Company to host event at ASH with live webcast, Monday, December 5 at 8:30 p.m. PT – San Diego, CA, December 5, 2016 – bluebird bio, Inc. (Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies for cancer, provided updates across its hematopoietic stem cell (HSC) gene therapy programs, including: • Updated interim clinical data from the Northstar (HGB-204) study of LentiGlobin drug product in transfusion-dependent β-thalassemia (TDT) confirm patients with non-β0/β0 genotypes and ≥12 months of follow-up have stopped regular transfusions; patients with β0/β0 genotypes and ≥12 months of follow-up had a median reduction in transfusion volume of 63% • Drug product vector copy numbers (DP VCNs) for the first HGB-207 and HGB-206 patients who will be treated using LentiGlobin drug product made using our improved manufacturing process (process 2) are 2.9 and 3.3, respectively • Updated interim clinical data from seven subjects in the HGB-206 study of LentiGlobin drug product in severe sickle cell disease (SCD) underscore the need for recently implemented protocol amendments seeking to improve HbAT87Q production in this population • Company to expand enrollment in Starbeam study of Lenti-DTM in cerebral adrenoleukodystrophy (CALD) by eight patients “Our focus is learning, adjusting and implementing to innovate on behalf of the patients we aim to serve. This year we have made tremendous progress against this objective," said Nick Leschly, chief bluebird. "In 2016, we focused on further enhancing our LentiGlobin programs in TDT and SCD by implementing high potential manufacturing and protocol amendments while advancing our lead bb2121 oncology program and commercialization capabilities. We are encouraged by the data presented at ASH and how that has informed our plans for 2017." TDT Program Updates The company announced that the first patient has been enrolled in Northstar-2 (HGB‑207), a Phase 3, global, multi-center study in patients with TDT with non-β0/β0 genotypes. This study uses LentiGlobin drug product manufactured with updated processes using transduction enhancers. LentiGlobin DP VCN for the first patient to be treated in Northstar-2 is 2.9 vector copies per diploid genome (c/dg), with 77% of the stem cells lentiviral vector positive (LVV+). Interim data from the Northstar study were highlighted today in an oral presentation by Alexis Thompson, M.D., M.P.H., head of the hematology section of the Division of Hematology Oncology Transplantation and Director of the Comprehensive Thalassemia Program at the Ann and Robert H. Lurie Children’s Hospital of Chicago, where she also serves as the A. Watson and Sarah Armour Endowed Chair for Childhood Cancer and Blood Disorders. LentiGlobin Gene Therapy for Transfusion-Dependent β-Thalassemia: Update from the Northstar (HGB-204) Phase 1/2 Clinical Study (Abstract #1175) The Northstar Study is an ongoing, open-label, single-dose, international, multicenter Phase 1/2 study designed to evaluate the safety and efficacy of LentiGlobin drug product for the treatment of subjects with TDT. Results as of September 16, 2016 include: • Ten patients with non-β0/β0 genotypes and eight patients with β0/β0 genotypes have received LentiGlobin drug product. The median follow-up was 17 months (range: 6.3 – 29.8 months); two patients have completed the two-year primary analysis period. • The median DP VCN for patients with non-β0/β0 genotypes was 0.8 c/dg (range: 0.3 – 1.1 c/dg); for patients with β0/β0 genotypes, the median DP VCN was 0.7 c/dg (range:0.3– 1.5 c/dg). The median cell dose for patients with non-β0/β0 genotypes was 7.1 x106CD34+ cells/kg (range: 5.2 – 13.0 x 106 cells/kg); for patients with β0/β0 genotypes, the median cell dose was 11.0x106CD34+ cells/kg (range: 6.1 – 18.1 x 106 cells/kg). • The median in vivo VCN at six months of follow-up was 0.4 c/dg (range 0.1-0.9 c/dg, n10) in patients with non-β0/β0 genotypes and 0.3 c/dg (range 0.1-1.0 c/dg, n8) in patients with β0/β0 genotypes. • All patients with non-β0/β0 genotypes with ≥12 months of follow-up (n5) have stopped regular transfusions (median total hemoglobin: 11.7 g/dL; range: 9.5 – 12.5 g/dL). At last follow-up, the median total hemoglobin of all patients (n10) with non-β0/β0 genotypes (median follow up: 14.7 months; range: 6.3 – 29.8 months) was 10.3 g/dL (range: 7.2 – 12.5 g/dl). • Patients with β0/ β0 genotypes and ≥12 months of follow-up had a median reduction in annualized transfusion volume of 63% (range 47 – 78%) and median reduction in annualized transfusion frequency of 65% (range 31 – 81%), calculated based on their transfusion requirements from month 6 to data cut-off. The median follow-up was 17.3 months (range: 6.7 – 25.4 months). Hemoglobin fractions at month 12 show consistent production of HbAT87Q across genotypes ≥12 months of follow-up. • A correlation between VCN and HbAT87Q production was observed. • The safety profile remains consistent with myeloablative conditioning using single agent busulfan with no ≥ Grade 3 drug product-related adverse events (AEs) reported. “The maturing interim data from the Northstar study support the potential for LentiGlobin to provide a transformative treatment option for patients with TDT by reducing or eliminating the burdensome cycle of chronic blood transfusions and iron chelation,” said David Davidson, chief medical officer, bluebird bio. “In addition, we are pleased by the robust vector copy number and high proportion of LVV+ CD34+ stem cells in the drug product manufactured using transduction enhancers for the first patient to be treated in the Phase 3 Northstar-2 study. If the clinical correlation between drug product VCN and hemoglobin production observed in the Northstar study continues with drug product manufactured utilizing process 2, we are hopeful that LentiGlobin drug product with higher VCNs will consistently yield clinically meaningful outcomes for patients with TDT across all genotypes.” Severe Sickle Cell Disease Program Updates bluebird bio has amended the protocol of the ongoing HGB-206 study in patients with severe SCD to incorporate several changes with the goal of increasing production of HbAT87Q, such as increasing the percentage of transduced cells through manufacturing improvements, increasing target busulfan area under the curve (AUC), introducing a minimum period of regular blood transfusions prior to stem cell collection and exploring an alternate hematopoietic stem cell procurement method with the goal of increasing transduced cell dose. Enrollment has begun under this modified protocol, and the DP VCN for the first patient enrolled under the new protocol was 3.3 c/dg, with 83% of the stem cells LVV+, with infusion planned for early 2017. Interim data from the HGB-206 study were highlighted today in an oral presentation by Julie Kanter, M.D., Medical University of South Carolina, Charleston, SC. Interim Results from a Phase 1/2 Clinical Study of LentiGlobin™ Gene Therapy for Severe Sickle Cell Disease (Abstract #1176) HGB-206 is an ongoing, open-label study designed to evaluate the safety and efficacy of LentiGlobin drug product in the treatment of subjects with severe SCD. Results, as of November 9, 2016, include: • Seven patients with severe SCD have been infused with LentiGlobin drug product under the original study protocol. All patients are 18+ years of age with a history of symptomatic SCD, adequate organ function/performance status and no previous hematopoietic stem cell transplant or gene therapy. • The median LentiGlobin drug product cell dose was 2.1 x106 CD34+ cells/kg (range: 1.6 – 5.1 x 106 cells/kg) • The median LentiGlobin DP VCN was 0.6 c/dg (range: 0.3 – 1.3 c/dg) • The median VCN in peripheral blood at last measurement was 0.09 c/dg (range: 0.05 to 0.24 c/dg) • Patient 1309 has seen a steady increase in hemoglobin levels and is producing 2.0 g/dL HbAT87Q with 22.8% overall anti-sickling Hb (HbAT87Q + HbF) even after a substantial drop in VCN between DP and peripheral blood at latest follow up (0.9 to 0.24 at nine months follow up). As of the data cutoff, this was the only patient in HGB-206 who received chronic transfusions prior to receiving LentiGlobin drug product. • At last follow up, all treated patients were producing measureable HbAT87Q, with a range of 0.1 – 2.0 g/dL HbAT87Q at last follow-up. Median follow up: 11.5 months (range: 8.1 – 17.1 months). • The safety profile of LentiGlobin treatment in severe SCD remains consistent with bone marrow harvest and myeloablative conditioning o Ten Grade 3 bone marrow harvest-related AEs were reported in three patients, including one SAE (pain/prolonged hospitalization) o Six patients experienced at least one SAE post-DP infusion o No AEs reported as related to LentiGlobin DP Cerebral Adrenoleukodystrophy Program Updates bluebird bio also announced plans to expand enrollment by up to eight additional patients in the ongoing Starbeam Phase 2/3 clinical study of Lenti-D drug product in patients less than 18 years of age with cerebral adrenoleukodystrophy (CALD). The expansion of the study is intended to enable the first manufacture of Lenti‑D in Europe and subsequent treatment of subjects in Europe, and to bolster the overall clinical data package for potential future regulatory filings in the United States and Europe. bluebird bio plans to begin treating additional patients in the Starbeam study in early 2017.
